993 F.2d 1547
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.D. Kenneth MALONE, Plaintiff-Appellant,v.Doug QUARLES;  Stan Shaw;  John Doe;  Jefferson CountyCommissioners, et al., Defendants-Appellees.
No. 92-5926.
United States Court of Appeals, Sixth Circuit.
May 7, 1993.

1
Before MARTIN and BOGGS, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
D. Kenneth Malone, a pro se Tennessee inmate, appeals from an order of the district court denying his motion for a preliminary injunction.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Malone is a pre-trial detainee in Jefferson County, Tennessee.   He has filed a civil rights action which challenges, among other things, his conditions of confinement.   Malone filed two motions for a temporary restraining order.   Because the defendants had received notice of these motions, the district court treated them as one motion for a preliminary injunction.   The district court refused to grant a preliminary injunction.


4
On appeal, Malone challenges the district court's refusal to grant the preliminary injunction, and raises a number of other issues.   The only issue before this court, however, is whether the district court erred by not granting a preliminary injunction.   See 28 U.S.C. § 1292(a).


5
The standard of review for the grant or denial of a preliminary injunction is abuse of discretion.   International Resources, Inc. v. New York Life Ins. Co., 950 F.2d 294, 302 (6th Cir.1991), cert. denied, 112 S. Ct. 2941 (1992).   Upon review, we are satisfied that the district judge did not abuse his discretion.   Malone failed to demonstrate a strong or substantial likelihood of success on the merits, and failed to demonstrate that the denial of an injunction would result in irreparable injury.   See International Resources, 950 F.2d at 302.   Accordingly, the district court's denial of Malone's motion for a preliminary injunction is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   Malone's motion for counsel on appeal is denied.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation